      Case: 1:16-cr-00224-PAG Doc #: 148 Filed: 03/25/19 1 of 3. PageID #: 2214




               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF OHIO
                        EASTERN DIVISION


UNITED STATES OF AMERICA,              )     CASE NO. 1:16-CR-00224
                                       )
              Plaintiff,               )     JUDGE GAUGHAN
                                       )
vs.                                    )
                                       )     MOTION IN LIMINE re:
                                       )     THE GOVERNMENT’S ATTEMPT
RADU MICLAUS,       et al.             )     TO BAR DEFENSE COUNSEL
                                       )     FROM POSING DEFENSE ISSUES
              Defendants.              )     AND QUESTIONS
                                       )
                                       )



        Now comes Defendant Radu Miclaus (the “Defendant”), by and

through counsel, and hereby respectfully moves this Court to issue

and order to the United States (the “Government”) to bar the

Government’s attempt to bar defense counsel from posing reasonable

defense issues and questions in the trial in this matter.

        For purposes of this motion, the Defendant incorporates by

reference the text of page 13 of the Government’s trial brief

regarding proffer issues.          As that page indicates, the Government

may indeed take the position that the undersigned is barred from

asking almost any defense questions of witnesses in this case or

risk the “proffer” consequences set forth on that page of the trial

brief.

        It is the understanding of the undersigned that the Government

                                   Page 1 of    3
   Case: 1:16-cr-00224-PAG Doc #: 148 Filed: 03/25/19 2 of 3. PageID #: 2215



will be producing relevant 302s and a video of the statements at

issue (not yet produced at the time of the filing of this motion).

Then this Court must review the 302s and the video (which for some

reason has never been transcribed) in order to see what does and

does not impact the issues raised on page 13 of the Government’s

trial brief.

     It is somewhat imperative that the undersigned understand the

range of the prohibitions that the Government seeks on the ability

of the Defendant to defend himself at trial.           It is the good faith
belief of     the   Defendant   that   the   Government    will   extend       the

reasonable    limits   of   the   issues     raised   on   page   13   of      the

Government’s trial brief.       See United States v. Shannon, 803 F.3d

778 (2015) (defense counsel “went too far” in crossing various

witnesses).

     The Defendant suggests that the Government should have to

raise immediately any objections to any questions or defense issues

that the Government believes in good faith may violate the proffer

parameters asserted on page 13 of the trial brief.                     If the
Government does not immediately raise any objections at the moment

that the Government in good faith believes is a violation, then the

Government should been deemed to have waived any claim to a

violation of the issues set forth on page 13 of the trial brief.

     For the foregoing reasons, the Defendant so moves this Court.




                                Page 2 of    3
   Case: 1:16-cr-00224-PAG Doc #: 148 Filed: 03/25/19 3 of 3. PageID #: 2216



                                    Respectfully submitted;


                                    LIPSON O’SHEA LEGAL GROUP


                                    /Michael J. O’Shea
                                    Michael J. O'Shea, Esq. (0039330)
                                    michael@lipsonoshea.com
                                    Hoyt Block Building - Suite 110
                                    700 West St. Clair Avenue
                                    Cleveland, Ohio 44113
                                    (216) 241-0011 - Cleveland office
                                    (440) 356-2700 - Rocky River office
                                    (440-331-5401 - fax
                                    Attorney for the Defendant




                           PROOF OF SERVICE
     I hereby certify that a true copy of the foregoing has been
filed electronically.    Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties
indicated on the electronic record.    All other parties will be
served by regular U.S. Mail.     Parties may access this filing
through the Court’s electronic system.


                                    S/Michael J. O’Shea
                                    Michael J. O’Shea




                                Page 3 of    3
